Case 0:19-cv-60505-RS Document 98 Entered on FLSD Docket 06/10/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 0:19‐cv‐60505‐RS



     BPI SPORTS, LLC,

             Plaintiff,
     vs.

     THERMOLIFE INTERNATIONAL, LLC,
     and RONALD L. KRAMER,

             Defendants.



         DEFENDANTS’ EXPEDITED REQUEST FOR TELEPHONIC STATUS
     CONFERENCE TO DISCUSS MAINTAINING CURRENT PRETRIAL SCHEDULE

           Defendants ThermoLife International, LLC and Ron Kramer, along with recently added

 Defendant Muscle Beach Nutrition, LLC (“MBN”)1 (together “Defendants”), request that the

 Court set an expedited status conference. As this Court indicated it would enter an amended

 scheduling order that may be unnecessary, Defendants request a status conference before such an

 amended scheduling order is entered.

           An expedited status conference is necessary in light of the Court’s Order Granting Plaintiff

 BPI Sports, LLC (“BPI’s”) Motion for Leave to Amended Complaint (DE 91), the subsequent



 1
         Defendant Muscle Beach Nutrition, LLC was served with the Secord Amended Complaint
 on June 9, 2020. It appears here through counsel, Mathew Wolf of Turner Friedman Morris &
 Cohan, LLP, located in Beverly Hills, California. Mr. Wolf previously represented MBN in
 responding to subpoenas that were served by BPI on its MBN seeking documents relevant to this
 proceeding. Mr. Wolf is making a limited appearance here before filing his pro hac vice simply
 to indicate that MBN consents to and accepts ThermoLife’s proposal as discussed herein. Mr. Wolf
 has indicated that he will make himself available for a telephonic hearing on this matter and, if a
 pro hac vice is necessary for that appearance, Muscle Beach Nutrition, LLC will quickly retain
 local counsel.
Case 0:19-cv-60505-RS Document 98 Entered on FLSD Docket 06/10/2020 Page 2 of 5



 filing of the Second Amended Complaint by BPI (DE 92) and ThermoLife’s proposal herein to

 indemnify, defend, and hold harmless MBN along with ThermoLife’s agreement to be held jointly

 and severally liable for any judgment against MBN in order to streamline this action including any

 remaining discovery and the issues for trial. While the Court’s Order Granting BPI Leave to

 Amend contemplates the entry of an amended scheduling order after MBN appears (DE 91),

 Defendants contend that, with ThermoLife agreeing to stand behind any Judgment entered against

 MBN, additional time for discovery is not necessary and thus no changes are necessary to the

 scheduling order. Fact and expert discovery can conclude on July 8, 2020, as all parties have spent

 considerable time and resources adhering to this schedule and the matter can proceed to address

 dispositive motions, which are due on or before August 10, 2010. (DE 38.)

        The Second Amended Complaint added to this case MBN, which sells and markets CRTN-

 3 (the only product that BPI alleges MBN has falsely advertised). (DE 92.) Other than adding

 MBN as a party, the Second Amended Complaint makes no substantive changes. The Second

 Amended Complaint does not add additional claims or even additional basis for liability against

 any party.2 As BPI argued in seeking to amend its First Amended Complaint, the Second Amended

 Complaint reflects that “BPI is simply agreeing with Defendants that Muscle Beach Nutrition,

 LLC (“Muscle Beach Nutrition”) shares joint liability and should be added as a party.” (DE 74 at

 2.) Accordingly, as far as BPI is concerned, the Second Amended Complaint does not raise any

 new grounds for liability; its was always BPI’s position that ThermoLife was jointly and severally

 liable for MBN’s conduct, even without MBN named as a Defendant. Consistent with BPI’s




 2
         Defendants previously argued that the Second Amended Complaint added an alter ego
 claim, asserting that ThermoLife and MBN were alter egos of each other. With ThermoLife now
 willing to pay any judgment entered against MBN, in order to avoid protracting this case any
 longer, BPI’s alter ego allegations are moot.


                                                 2
Case 0:19-cv-60505-RS Document 98 Entered on FLSD Docket 06/10/2020 Page 3 of 5



 representation to the Court regarding the limited scope of its Second Amended Complaint, BPI’s

 expert reports, served on April 8, 2020, identified and analyzed MBN’s advertising and patent

 marking, seeking to hold ThermoLife liable for MBN’s conduct.

          Prior to filing of the Second Amended Complaint, BPI had served MBN with a subpoena,

 and MBN responded to that subpoena with documents showing that it had just $114,445.00 in

 sales of its CRTN-3 product, and just $48,864.84 in profit.3 Relying on MBN’s production of

 documents, BPI’s liability and damages experts already have prepared both liability and damages

 opinions related to MBN’s CRTN-3 sales. BPI’s damages expert, John Plumpe, argues that MBN’s

 liability here is equal to its total revenues on the CRTN-3 product. While Defendants contend that

 he is in error because MBN’s liability is capped at its profit under 25 U.S.C. § 1117, even

 $114,443.00 in total sales revenue from all CRTN-3 products ever sold is a relatively small

 damages amount in controversy for a case that will require eight witnesses and four experts to

 testify at trial.

          For this reason, in effort to streamline the issues for both discovery and trial, ThermoLife

 has determined that it will take responsibility for any judgment that is entered against MBN.

 ThermoLife has conferred with MBN, and MBN has agreed it will jointly and severally liable for

 any judgment entered here. ThermoLife is agreeing to be held jointly and severally liable here not

 as an admission of liability, but in recognition of the fact that re-starting discovery with MBN now

 in the case will result in the all parties incurring hundreds of thousands of dollars in attorneys’

 fees, on top of the hundreds of thousands of attorneys’ fees that the parties already have incurred

 on claims that are worth, at best, $114,443.00.


 3
         It is believed that MBN actually made no profit on the sale of sale of CRTN-3. For
 purposes of this request, the $48,864.84 number that appears on the spreadsheet produced by MBN
 demonstrates the relative minimal dollar amount at issue here. MBN’s President, Mr. Kramer,
 will testify at deposition that MBN has costs related to the marketing and sale of CRTN-3 in excess
 of $48,864.84.


                                                   3
Case 0:19-cv-60505-RS Document 98 Entered on FLSD Docket 06/10/2020 Page 4 of 5



        To be clear, ThermoLife and Kramer will defend the veracity of their own advertising and

 patent marking and the veracity of MBN’s advertising and patent marking. And, if the Court finds

 MBN’s conduct tortious, ThermoLife will be responsible for any judgment entered against MBN

 and MBN has agreed to be held jointly and severally liable on any judgment. ThermoLife’s

 agreement here, though, is contingent on the Court allowing the parties to maintain the current

 pretrial schedule; otherwise, the entire reason for ThermoLife to indemnify and defend MBN

 (streamlining the issues for discovery and trial and conserving resources) is lost.

       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(3) and 7.1(d)

        In accordance with Local Rule 7.1(a)(3), Defendants certify that their counsel conferred

 with BPI’s counsel regarding the issues raised herein via email on June 9, 2020 and June 10, 2020.

 On June 10, 2020, BPI’s counsel indicated through email that BPI does not oppose and will

 participate in a telephonic conference here. BPI also indicated that it opposes the contents of this

 filing. Defendants are not clear what the nature of BPI’s objections is here.

                                          CONCLUSION

        For the foregoing, and since expert and fact discovery is currently set to close in this matter

 on July 8, 2020, Defendants request that the Court set a status conference at the earliest possible

 date and time and before an amended scheduling conference is entered.

  Date: June 10, 2020                Respectfully submitted,


                                     KERCSMAR & FELTUS PLLC

                                     Gregory B. Collins (admitted Pro Hac Vice)
                                     E-mail: gbc@kflawaz.com
                                     Molly Rogers (admitted Pro Hac Vice)
                                     E-mail: cmr@kflawaz.com
                                     7150 E. Camelback Road, Suite 285
                                     Scottsdale, AZ 85251
                                     Telephone: (480) 421-1001



                                                  4
Case 0:19-cv-60505-RS Document 98 Entered on FLSD Docket 06/10/2020 Page 5 of 5



                            and

                            s/ Edward M. Mullins
                            REED SMITH LLP
                            Edward M. Mullins
                            Florida Bar No. 863920
                            E-mail: emullins@reedsmith.com
                            Ana M. Barton
                            Florida Bar No. 85721
                            E-mail: abarton@reedsmith.com
                            1001 Brickell Bay Drive, 9th Floor
                            Miami, FL 33131
                            Telephone: (736) 747-0200


                            Attorneys for Plaintiff ThermoLife International LLC

                            REED SMITH LLP
                            Edward M. Mullins
                            Florida Bar No. 863920
                            E-mail: emullins@reedsmith.com
                            Ana M. Barton
                            Florida Bar No. 85721
                            E-mail: abarton@reedsmith.com
                            1001 Brickell Bay Drive, 9th Floor
                            Miami, FL 33131
                            Telephone: (736) 747-0200

                            -and-

                            Turner Friedman Morris & Cohan, LLP
                            Mathew Wolf (pro hac vice to be filed)
                            8383 Wilshire Blvd, Ste 510
                            Beverly Hills CA 90211
                            Tel: (323)653-3900
                            Fax: (323)653-3021




                                         5
